Case 3:21-cv-01965-N Document 1-3 Filed 08/23/21 Page 1 of 13 PageID 12
                                                Service of Process
                                                Transmittal
                                                                                                    08/02/2021
                                                                                                    CT Log Number 540007633
TO:         Christine Damask
            Rexnord Corporation
            511 W FRESHWATER WAY
            MILWAUKEE, WI 53204-4113

RE:         Process Served in Texas

FOR:        Zurn Industries, LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  ANN WIHTECOTTON HOMES, LLC AND GREAT AMERICAN ASSURANCE COMPANY AS
                                                  SUBROGEE OF ANN WHITECOTTON HOMES, LLC, PLTFS. vs. CALIFORNIA FAUCETS,
                                                  INC., DFT. // TO: ZURN INDUSTRIES, LLC
DOCUMENT(S) SERVED:                               -
COURT/AGENCY:                                     None Specified
                                                  Case # C2020391
NATURE OF ACTION:                                 Product Liability Litigation - Manufacturing Defect
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                         By Process Server on 08/02/2021 at 16:04
JURISDICTION SERVED :                             Texas
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 08/02/2021, Expected Purge Date:
                                                  08/07/2021

                                                  Image SOP

                                                  Email Notification, Jessie Pampuch jessica.pampuch@rexnord.com

                                                  Email Notification, Christine Damask christine.damask@rexnord.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  1999 Bryan Street
                                                  Suite 900
                                                  Dallas, TX 75201
                                                  866-331-2303
                                                  CentralTeam1@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / AS                        EXHIBIT
                                                                                                                                                    C
          Case 3:21-cv-01965-N Document 1-3 Filed 08/23/21   Page 2 of 13 PageID 13

                                                                     Wolters Kluwer

                           PROCESS SERVER DELIVERY DETAILS




Date:                        Mon, Aug 2, 2021

Server Name:                 Anthony Collins




Entity Served                ZURN INDUSTRIES, LLC

Case Number                  C2020391

J urisdiction                TX




                                                             1
       Case 3:21-cv-01965-N Document
                                  THE1-3 STATE
                                          Filed 08/23/21
                                                 OF   TEXAS      of 13TIME
                                                          Page 3 ON        PROCESS
                                                                        PageID 14
TO:    ZURN INDUSTRIES,LLC                                                     1400474-5604
       REGISTERED AGENT: CT CORPORATION
       1999 BRYAN STREET,SUITE 900
       DALLAS TX 75201
                                                                                           tine
         YOU ARE HEREBY COMMANDED TO APPEAR BY FILING A WRITTEN ANSWER TO THE PLAINTIFF'S
FIRST AMENDED ORIGINAL PETITION WITH THE DISTRICT CLERK, WHO IS THE CLERK FOR THE 355"
JUDICIAL DISTRICT COURT IN AND FOR HOOD COUNTY, LOCATED IN THE HOOD COUNTY JUSTICE
CENTER,1200W. PEARL ST., CITY OF GRANBURY,TEXAS.
         NOTICE: YOU HAVE BEEN SUED. YOU MAY EMPLOY AN ATTORNEY. IF YOU OR YOUR ATTORNEY
DOES NOT FILE A WRITTEN ANSWER WITH THE CLERK WHO ISSUED THIS CITATION BY 10:00 A.M. ON THE
MONDAY NEXT FOLLOWING THE EXPIRATION OF TWENTY DAYS AFTER YOU WERE SERVED THIS
CITATION AND PETITION, A DEFAULT JUDGMENT MAY BE TAKEN AGAINST YOU. IN ADDITION TO FILING A
WRITTEN ANSWER WITH THE CLERK, YOU MAY BE REQUIRED TO MAKE INITIAL DISCLOSURES TO THE
OTHER PARTIES OF THIS SUIT. THESE DISCLOSURES GENERALLY MUST BE MADE NO LATER THAN 30 DAYS
AFTER YOU FILE YOUR ANSWER WITH THE CLERK.FIND OUT MORE AT TEXASLAWHELP.ORG
         THIS SUIT IS NUMBERED C2020391, AND WAS FILED IN THE 355" JUDICIAL DISTRICT COURT ON
1 1/13/2020 AND IS STYLED:

         ANN WIHTECOTTON HOMES,LLC, AND GREAT AMERICAN ASSURANCE                  PLAINTIFF
         COMPANY AS SUBROGEE OF ANN WHITECOTTON HOMES,LLC
              VS.
         CALIFORNIA FAUCETS,INC.; ZURN INDUSTRIES,LLC                             DEFENDANT

WHO ARE THE PARTIES IN THIS SUIT, AND THE NATURE OF THE SUIT IS SHOWN IN THE COPY OF THE
PLAINTIFF'S FIRST AMENDED ORIGINAL PETITION, ATTACHED HERETO.

NAME & ADDRESS OF PLANTIFF'S ATTORNEY                    WITNESS: TONNA TRUMBLE HITT
W. CHRIS SURBER                                          CLERK OF THE DISTRICT COURT,
GAUNTT KOEN BINNEY & KIDD LLP                            HOOD COUNTY,TEXAS.
25700 1-45 NORTH                                         ISSUED AND GIVEN UNDER MY HAND
SUITE 130                                                AND SEAL OF SAID COURT,AT
SPRING TX 77386
                                                           OFFICE IN GRANBURY,TEXAS,THIS
TONNA TRUMBLE HITT                                         JULY 26, 2021
DISTRICT CLERK
HOOD COUNTY JUSTICE CENTER,1200 W.PEARL ST.
GRANBURY,TEXAS 76048                                              BY:                               DEPUTY
*********************************************************************************************************
                            OFFICER'S OR AUTHORIZED PERSON'S RETURN
       RECEIVED THIS CITATION ON THE             DAY OF               , 2021, AT       O'CLOCK
   .M. AND EXECUTED AT                                 WITHIN THE COUNTY OF
 STATE OF              ON THE       DAY OF                ,2021 AT         O'CLOCK       .M. BY
 DELIVERING TO THE WITHIN NAMED                                                A TRUE COPY THIS
 CITATION TOGETHER WITH THE ACCOMPANYING COPY OF THE PLAINTIFFS PETITION, HAVING FIRST
 ENDORSED    ON  SAME      THE   DATE    OF   DELIVERY. THE      METHOD    OF    SERVICE   WAS
                           THE UNDERSIGNED UPON OATH SAYS THAT HE/SHE IS A DISINTERESTED
PERSON AND THAT HE/SHE IS OVER THE AGE OF 18 YEARS.
 FEE $
                                                        SHERIFF/CONSTABLE/AUTHORIZED PERSON
                                                                                 COUNTY,TEXAS
                                                         BY                             DEPUTY
(MUST BE VERIFIED IF SERVED OUTSIDE THE STATE OF TEXAS OR SERVED BY A PERSON AUTHORIZED BY
 THE COURT.)
 STATE OF                 COUNTY OF                        SIGNED AND SWORN TO BY THE SAID
                                                    BEFORE ME ON THIS THE               DAY OF
                        ,2021.
                                               NOTARY PUBLIC
                                               COMMISSION EXPIRES:
(SEAL)                                         PRINTED NAME
                                                                               LICk..111,0111,0111yS "CU

Case 3:21-cv-01965-N Document 1-3 Filed 08/23/21                  Page 4 of 13   PageID
                                                                             7/23/2021 10:4315
                                                                                             AM
                                                                               District Clerk,
                                                                               Hood County, Texas



                                      CAUSE NO. C2020391

 ANN WHITECOTTON HOMES,LLC,                                    IN THE DISTRICT COURT OF
 AND GREAT AMERICAN ASSURANCE
 COMPANY AS SUBROGEE OF ANN
 WHITECOTTON HOMES,LLC
   Plaintiffs,

 VS.                                                                  HOOD COUNTY,TEXAS

 CALIFORNIA FAUCETS,INC.
   Defendant.                                                    355TH JUDICIAL DISTRICT



    PLAINTIFFS' FIRST AMENDED ORIGINAL PETITION,REQUEST FOR
DISCLOSURE, REQUEST FOR JURY TRIAL, AND RULE 193.7 NOTICE OF INTENT



TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Ann Whitecotton Homes, LLC and Great American Assurance Company

as subrogee of Ann Whitecotton Homes, LLC, Plaintiffs in the above-entitled cause, and file this

First Amended Original Petition complaining of Defendants, California Faucets, Inc. and Zurn

Industries, LLC doing business as Zum Industries Plumbing Products, LLC,and in support hereof

would respectfully show this Honorable Court as follows:

                           I.      DISCOVERY CONTROL PLAN

       I.      Plaintiffs intend to conduct discovery under Level 3 as described by Rule 190.4 of

the Texas Rules of Civil Procedure.

                                        II.     PARTIES

       2.      Plaintiff, Ann Whitecotton Homes, LLC, is a domestic limited liability company

organized and existing under the laws of the State of Texas, doing business in the State of Texas,

and with its principal place of business in Texas.
Case 3:21-cv-01965-N Document 1-3 Filed 08/23/21                     Page 5 of 13 PageID 16



       3.      Plaintiff, Great American Assurance Company as subrogee of Ann Whitecotton

Homes, LLC, is an insurance company organized under the laws of the State of Ohio with its

principal place of business in Ohio. Great American Assurance Company is licensed to write

insurance in the State of Texas. Great American Assurance Company issued the insurance policy

in question to its insured in Texas.

       4.      Defendant, California Faucets, Inc., is a foreign for profit corporation organized

and existing under the laws of the State of California. Based on information and belief, Defendant,

California Faucets, Inc., failed to appoint or maintain a registered agent in Texas. Defendant,

California Faucets, Inc., has retained counsel and filed an answer in this case.

       5.      Defendant, Zum Industries, LLC doing business as Zum Industries Plumbing

Products, LLC, is a limited liability company organized and existing under the laws of the state of

Delaware with its principal place of business in the state of Wisconsin. Defendant,Zurn Industries,

LLC doing business as Zum Industries Plumbing Products, LLC, may be served with citation and

process by serving its registered agent, C T Corporation System, 1999 Bryan St., Ste. 900, Dallas,

Texas 75201. Plaintiffs request issuance of citation at this time.

                             III.      JURISDICTION AND VENUE

       6.       This Court has personal jurisdiction over Defendants because they purposefully

availed themselves to the jurisdiction of this Court. Defendants have sought some economic

benefit, advantage, or profit by availing themselves to this jurisdiction. Additionally, Defendants

committed a tort, in whole or in part, in Texas. Therefore, this Court has personal jurisdiction over

Defendants.

       7.      This court has subject matlei jui isdieliun of this controversy because the damages

sought are within the jurisdictional limits of the court. Plaintiffs seek monetary relief over


     PLAINTIFFS' FIRST AMENDED ORIGINAL PETITION,REQUEST FOR DISCLOSURE,
            REQUEST FOR JURY TRIAL, AND RULE 193.7 NOTICE OF INTENT
                                    PAGE 2
Case 3:21-cv-01965-N Document 1-3 Filed 08/23/21                  Page 6 of 13 PageID 17




$100,000.00 but not more than $200,000.00. Specifically, Plaintiffs seek $82,159.00 in actual and

consequential damages plus reasonable and necessary attorney's fees, court costs, expenses, pre-

judgment interest from 180 days after Defendants received notice of Plaintiffs' claim, and post-

judgment interest from the date judgment is entered.

       8.      Venue is proper in Hood County, Texas under Section 15.002(a)(1) of the Texas

Civil Practice and Remedies Code because all or a substantial part of the events or omissions

giving rise to this lawsuit occurred in Hood County, Texas.

                                         IV.    FACTS

       9.     Plaintiff, Ann Whitecotton Homes, LLC, was the general contractor of a single-

family residence located at 4225 Fairway, Granbury, Texas 76048 (hereinafter "the Property").

The Property is located in Hood County.

       10.    Plaintiff, Great American Assurance Company as subrogee of Ann Whitecotton

Homes, LLC, issued a builder's risk insurance policy to Ann Whitecotton Homes, LLC, policy

number IMP 1551611 03 00 (the "Policy"). The Policy provided coverage for property damage

and other covered damages that the Property sustained during the effective dates of the Policy.

       1 1.   On or about November 14, 2019, a water leak was discovered at the Property.

Subsequent investigation indicated that the leak was caused by a defective part in a fixture

manufactured by Defendant. Metallic debris was found in the valve that Defendants manufactured.

Based on information and belief, the defective valve allowed water to bleed across the lines even

when in the off position. The defective valve caused the backflow of cold water through the hot

side of the piping which caused the leak in question and resulting property damages.

       12.    Following the incident in question, Plaintiff, Ann Whitecotton Homes,LLC,had to

make substantial repairs to the Property. Additionally, Plaintiff, Ann Whitecotton Homes, LLC,


     PLAINTIFFS' FIRST AMENDED ORIGINAL PETITION, REQUEST FOR DISCLOSURE,
            REQUEST FOR JURY TRIAL, AND RULE 193.7 NOTICE OF INTENT
                                    PAGE 3
Case 3:21-cv-01965-N Document 1-3 Filed 08/23/21                     Page 7 of 13 PageID 18




incurred soft cost and additional interest damages due to the actions and/or omissions of

Defendants.

         13.   The aforementioned acts and/or omissions of Defendants, individually and/or

collectively were a proximate and producing cause of Plaintiff, Ann Whitecotton Homes, LLC's

damages for which Plaintiffs now sue.

                                  V.      CAUSES OF ACTION

A.       NEGLIGENCE

         14.   Plaintiffs incorporate the preceding paragraphs herein by reference as if set out in

full.

         15.   Defendants owed a common law duty to exercise reasonable care in manufacturing

and designing the valve body in question to not fail and/or to not allow water to bleed from the

cold to the hot side, and vice versa, in the off position. Defendants violated this duty by designing

and/or manufacturing the part in question in a manner that did not prevent water from crossing

lines in the off position. Defendants' breach of duty allowed water to backflow from the cold to

the hot water side and cause the leak in question. Additionally, and in the alternative, Defendants

had a common law duty to use reasonable care in the manufacture and design of the valve to

prevent the same from failing under normal operating conditions and/or when not in use.

         16.   Defendants' failure to exercise a reasonable degree of care in manufacturing and

designing the fixture and valve in question proximately caused damages to the Property. Further,

the incident in question and related delays in restoration ofthe water damaged areas of the Property

caused soft costs and additional interest to accrue on the loan related to the construction. Plaintiffs

bring suit to recover the building damages, mitigation damages, soft costs, additional interest, and

pre-judgment and post-judgment interest and court costs.


        PLAINTIFFS' FIRST AMENDED ORIGINAL PETITION, REQUEST FOR DISCLOSURE,
               REQUEST FOR JURY TRIAL, AND RULE 193.7 NOTICE OF INTENT
                                       PAGE 4
Case 3:21-cv-01965-N Document 1-3 Filed 08/23/21                  Page 8 of 13 PageID 19




B.       BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

         17.   Plaintiffs incorporate the preceding paragraphs herein by reference as if set out in

full.

         18.   Defendants sold products to third parties to be used and installed at the Property.

         19.   The products in question were unmerchantable. The products were unfit for the

ordinary purpose for which they were used.

         20.   Plaintiffs notified Defendants of the breach following the incident.

         21.   As a result of Defendants' breach of implied warranty, Plaintiffs suffered damages

to the Property's building and also incurred additional interest damages. Plaintiffs bring suit to

recover the building damages, mitigation damages, soft costs, additional interest, reasonable and

necessary attorney's fees, pre-judgment and post-judgment interest, and court costs.

C.       VIOLATIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES ACT

         22.   Plaintiffs incorporate the preceding paragraphs herein by reference as if set out in

full.

         23.   Plaintiff, Ann Whitecotton Homes,LLC,is a consumer as that term is defined under

Section 17.45(4) of the Texas Business and Commerce Code.

         24.   Defendants engaged in certain false, misleading and deceptive acts, practices,

and/or omissions actionable under the Texas Deceptive Trade Practices — Consumer Protection

Act (Tex. Bus. & Comm. Code Ann., Chapter 17.41, et seg.) as alleged herein. Defendants'

representations and actions were false, misleading, and deceptive to the extent that Defendants:

         a.    passed off goods or services as those of another (Tex. Bus. & Comm. Code
               Ann. § 17.46(b)(1));




        PLAINTIFFS' FIRST AMENDED ORIGINAL PETITION, REQUEST FOR DISCLOSURE,
               REQUEST FOR JURY TRIAL, AND RULE 193.7 NOTICE OF INTENT
                                       PAGE 5
Case 3:21-cv-01965-N Document 1-3 Filed 08/23/21                   Page 9 of 13 PageID 20



         b.    caused confusion or misunderstanding as to the source, sponsorship,
               approval, or certification of goods or services (Tex. Bus. & Comm. Code
               Ann. § 17.46(b)(2));

         c.    represented that goods or services had sponsorship, approval,
               characteristics, ingredients, uses, benefits, or qualities which they did not
               have (Tex. Bus. & Comm. Code Ann. § 17.46(b)(5));

         d.    represented that goods or services were of a particular standard, quality, or
               grade when they were of another (Tex. Bus. & Comm. Code Ann. §
               17.46(b)(7));

         e.    represented that a guarantee or warranty confers or involves rights or
               remedies which it does not have or involve(Tex. Bus. & Comm. Code Ann.
               § I 7.46(b)(20));

         f.    failed to disclose information concerning goods or services which was
               known at the time of the transaction when the failure to disclose such
               information was intended to induce the consumer into a transaction into
               which the consumer would not have entered had the information been
               disclosed (Tex. Bus. & Comm. Code Ann. § 17.46(b)(24)); and

         g.    breached express and/or implied warranties (Tex. Bus. & Comm. Code
               Ann. § 17.50(a)(2)).

         25.   All of the aforementioned acts, omissions, and failures of Defendants were relied

upon by Plaintiff, Ann Whitecotton Homes, LLC, to its detriment, and were a proximate and

producing cause of Plaintiffs' damages. Plaintiffs seek damages for such conduct for which they

now sue.

                                       VI.    DAMAGES

         26.   Plaintiffs incorporate the preceding paragraphs herein by reference as if set out in

full.

         27.   Great American Assurance Company issued an insurance policy, policy number

1MP 1551611 03 00, to Plaintiff, Ann Whitecotton Homes, LLC, and paid Plaintiff, Ann

Whitecotton Homes, LLC, money under that policy for its losses caused by Defendants' actions



        PLAINTIFFS' FIRST AMENDED ORIGINAL PETITION, REQUEST FOR DISCLOSURE,
               REQUEST FOR JURY TRIAL, AND RULE 193.7 NOTICE OF INTENT
                                       PAGE 6
Case 3:21-cv-01965-N Document 1-3 Filed 08/23/21                  Page 10 of 13 PageID 21



and/or omissions. Great American Assurance Company hereby asserts its contractual and/or

equitable subrogation rights to recover monies paid to Plaintiff; Ann Whitecotton Homes, LLC,

from Defendants.

         28.   As a proximate result of Defendants' actions and/or omissions, Plaintiff, Ann

Whitecotton Homes,LLC,sustained physical damage to the Property. Plaintiffs' damages consist

of the cost to mitigate the water damage to the Property, the cost to repair the Property, and the

additional interest incurred on loans related to the construction of the Property. Without applying

any offset or credits, the actual and consequential damages proximately caused by the actions

and/or omissions of Defendants total $82,159.00.

         29.   Plaintiffs further plead that they are entitled to recover pre-judgment and post-

judgment interest in accordance with law and equity as part of its damages herein, and Plaintiffs

herein now specifically sue for recovery of pre-judgment interest from 180 days after Defendants

received notice of Plaintiffs' claim and post-judgment interest from the date of the judgment

herein, as provided by law and equity, under the applicable provisions of the laws of the State of

Texas.

                                 VII.    ATTORNEY'S FEES

         30.   Plaintiffs incorporate the preceding paragraphs herein by reference as if set out in

full.

         31.   Plaintiffs seek recovery of attorney's fees pursuant to Texas Deceptive Trade

Practices Act and due to Defendants' breach of warranty. As a result of Defendants' wrongful acts

and/or omissions, Plaintiffs were forced to retain the processional services of W. Chris Surber and

the law firm of Gauntt, Koen, Binney & Kidd, LLP, for which they are entitled to recover

reasonable and necessary attorney's fees and expenses incurred in this matter. TEX.BUS.& COMM.


        PLAINTIFFS' FIRST AMENDED ORIGINAL PETITION, REQUEST FOR DISCLOSURE,
               REQUEST FOR JURY TRIAL, AND RULE 193.7 NOTICE OF INTENT
                                       PAGE 7
Case 3:21-cv-01965-N Document 1-3 Filed 08/23/21                   Page 11 of 13 PageID 22



CODE ANN. § 17.50(d). Plaintiffs also seek to recover their reasonable and necessary attorney's

fees due to Defendants' breach of warranty. See Med. City Dallas, Ltd. v. Carlisle Corp., 251,

S.W.3d 55 (Tex. 2008).

       32.     Prior to filing suit, Plaintiffs presented a claim to Defendants based on the damages

proximately caused by the incident in question. Plaintiffs presented the claim in writing to

Defendant California Faucet's insurance company, and demanded payment for the damages

incurred as a result of the incident. More than thirty (30) days after the date of the demand for

payment, payment for the just amount was not tendered and has not been tendered to date.

       33.     As a result of Defendants' failure and refusal to pay the claim, Plaintiffs, through

the undersigned legal counsel, was forced to institute and prosecute this action. Plaintiffs are

therefore entitled under Chapter 17 of the Texas Business and Commerce Code to recover their

reasonable and necessary attorney's fees incurred in prosecuting this action.

                             VIII. DEMAND FOR JURY TRIAL

       34.     Pursuant to the provisions of Rule 216 of the Texas Rules of Civil Procedure,

Plaintiffs formally make this demand and application for a jury trial in this lawsuit. A jury fee was

previously tendered at the time this suit was filed.

                            IX.     REQUEST FOR DISCLOSURE

       35.     Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiffs request that

Defendant, Zum Industries, LLC doing business as Zum Industries Plumbing Products, LLC,

disclose, within fifty(50) days of the service of this request, the information or material described

in Rule 194.2 (a)through (i).




     PLAINTIFFS' FIRST AMENDED ORIGINAL PETITION, REQUEST FOR DISCLOSURE,
            REQUEST FOR JURY TRIAL, AND RULE 193.7 NOTICE OF INTENT
                                    PAGE 8
Case 3:21-cv-01965-N Document 1-3 Filed 08/23/21                    Page 12 of 13 PageID 23



                           X.        RULE 193.7 NOTICE OF INTENT

       36.     Plaintiffs hereby give notice of intent to utilize items produced in discovery in the

trial of this matter and the authenticity of such items is proven as per Rule 193.7 of the Texas Rules

of Civil Procedure.

                                         XI.     PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs, Ann Whitecotton Homes, LLC

and Great American Assurance Company as subrogee of Ann Whitecotton Homes, LLC, pray that

Defendants, California Faucets, Inc. and Zum Industries, LLC doing business as Zum Industries

Plumbing Products, LLC, be cited to appear and to answer herein, and that upon a final trial,

Plaintiffs have judgment against Defendants for the following:

       a.      actual damages in an amount in excess of the minimum jurisdictional limits
               of this court;

       b.      reasonable and necessary attorney's fees;

       c.      pre-judgment interest at the maximum rate allowed by law from 180 days
               after Defendant received notice of Plaintiffs' claim;

       d.      post-judgment interest at the maximum rate allowed by law from the date
               judgment is entered;

       e.      costs of court; and

       f.      such other and further relief the court deems appropriate.




                            {signature on the following page}




     PLAINTIFFS' FIRST AMENDED ORIGINAL PETITION, REQUEST FOR DISCLOSURE,
            REQUEST FOR JURY TRIAL, AND RULE 193.7 NOTICE OF INTENT
                                    PAGE 9
Case 3:21-cv-01965-N Document 1-3 Filed 08/23/21               Page 13 of 13 PageID 24



                                                   Respectfully submitted,

                                                   GAUNTT KOEN BINNEY & KIDD LLP


                                                   By:
                                                          W. Chris Surber
                                                          State Bar No. 24064052
                                                   25700 1-45 North, Suite 130
                                                   Spring, Texas 77386
                                                   Telephone:     281-367-6555
                                                   Facsimile:     281-367-3705
                                                   Email:         chris.surber@gkbklaw.com
                                                   Counsel for Plaintiffs


                               CERTIFICATE OF SERVICE

       This document was served in compliance with Rules 21 and 21a of the Texas Rules of Civil
Procedure on July 22, 2021:

Mr. David A. McFarland
Mr. Christopher G. Rigler
THOMPSON,COE,COUSINS & IRONS, L.L.P.
700 North Pearl Street, 25th Floor
Dallas, Texas 75201-2832
Telephone: 214-871-8200
Facsimile:     214-871-8209
Email:         dmcfarlandP,thompsoncoe.com
Email:         criglerathompsoncoe.com
COUNSEL FOR DEFENDANT


                                                                   Z         L
                                                          W. Chris Surber




     PLAINTIFFS' FIRST AMENDED ORIGINAL PETITION, REQUEST FOR DISCLOSURE,
            REQUEST FOR JURY TRIAL, AND RULE 193.7 NOTICE OF INTENT
                                   PAGE 10
